DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 5, 6, 12, 14, and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kayyali et al.’216 (US Pub No. 2002/0188216 – previously cited).
Regarding claims 2 and 12, Kayyali et al.’216 discloses a headset to gather electroencephalographic (EEG) signals from a person (see ABSTRACT), the headset comprising: a headband to be worn around a head of the person (Figures 1-3, headband 1); a sensor electrode (see Figure 4, electrodes 27, and sections [0013] and [0050]); a reference electrode (Figure 5, reference electrode 52, sections [0019], [0050], [0055], and [0065]); an electronics module including a housing and electronics circuitry in the housing (Figure 2, electronics module 13 within housing 3 of Figure 1, sections [0036], [0039] and [0044], Figure 5, electronics circuitry 50, section [0064], and sections [0015-0016] and [0072]), the sensor electrode and the electronics circuitry capable of being carried by the headband such that when the headband is worn on the head of the person, the sensor electrode is disposed on a forehead of the person over a pre-frontal lobe of the person and the housing with the electronics circuitry is disposed over a temple of the person; the sensor electrode, when disposed on the forehead of the person, configured to obtain a signal of interest, an undesired signal, and noise (a raw EEG signal obtained by the sensor electrode inherently comprises a signal of interest, an undesired signal, and noise); the sensor electrode in circuit with the electronics circuitry via a first connector (see Figures 3 and 4 – each electrode is connected to the electronics circuitry via electrode assembly 20 and the headband, and see Figure 5, which shows each electrode 51a-51n connected to the electronics circuitry 50); the reference electrode in circuit with the electronics circuitry via a second connector (see Figure 5, reference electrode 52 connected to electronics circuitry 50 via a separate connector); the electronics circuitry including: an amplifier circuit (Figure 6, amplifier circuit 63), the first connector in circuit with a first input of the amplifier circuit and the second connector in circuit with a second input of the amplifier circuit (see Figure 6), the amplifier circuit configured to (1) amplify the signal of interest and the undesired signal and (2) attenuate the noise (sections [0064], [0068-0070]).
Regarding claims 5 and 14, the electronics circuitry includes a power source (batteries) having a power source reference terminal in circuit with the reference electrode (section [0077]).
Regarding claims 6, and 15, the output signal of the amplifier circuit is an analog output signal, the headset further including a converter to convert the analog output signal to a digital output signal (sections [0064] and [0071-0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kayyali et al.’216, as applied to claim 2, in view of Stoler’556 (US Pub No. 2005/0197556 – previously cited).
Regarding claim 3, Kayyali et al.’216 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the electronics module being in a pocket of the headband. Kayyali et al.’216 teaches that the electronics module is mounted to the headband ([0045]). Stoler’556 teaches an EEG headband that stores its electronic components within pockets of the headband (Figure 3, pockets 16, sections [0034-0035]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the means for securing the electronics module to the headband of Kayyali et al.’216 such that the electronics module is in a pocket of the headband, as taught by Stoler’556, as it would merely be the simple substitution of one known attaching means for another to obtain predictable results. The modification to Kayyali et al.’216 would result in a similar EEG headband wherein the electronics module is secured to the headband by being placed within a pocket of the headband.
Claims 4 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kayyali et al.’216, as applied to claims 2 and 12, in view of Fehmi et al.’847 (USPN 3,978,847 – previously cited).
Regarding claims 4 and 13, Kayyali et al.’216 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the headset further including a clip to be attached to an ear of the person, the reference electrode coupled to the clip. It is noted that section [0065] of Kayyali et al.’216 states that the reference electrode may be connected to the earlobe of the person, but it fails to provide details as to how the reference electrode is connected to the earlobe. Fehmi et al.’847 teaches an EEG headset that uses a reference electrode coupled to a clip to attach the reference electrode to the ear of a person (col. 9, lines 44-47). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the headset of Kayyali et al.’216 to couple the reference electrode to a clip, as taught by Fehmi et al.’847, since it would provide a means by which the reference electrode is attached to the earlobe of the person. The modification to Kayyali et al.’216 would merely be combining prior art elements according to known methods to yield predictable results.
Claims 7-11 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kayyali et al.’216, as applied to claims 6 and 15, in view of Lee et al.’834 (US Pub No. 2006/0257834 – previously cited).
Regarding claims 7 and 16, Kayyali et al.’216 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the processor being configured to transform the digital output signal using a Fourier transform to determine an energy spectrum of the digital output signal, the energy spectrum including a plurality of bins representing energy in corresponding frequencies of the digital output signal. It is noted that Kayyali et al.’216 teaches that EEG signal processing performed by the device may be modified depending on the application and purpose of the device and the medical condition being monitored (sections [0054] and [0068]). Lee et al.’834 teaches an EEG signal processor that monitors mental focus of a person (section [0009]) by using a Fourier transform to determine an energy spectrum of a digital output signal, the energy spectrum including a plurality of bins representing energy in corresponding frequencies of the digital output signal (section [0029]), wherein the processor is further configured to sum the energy in the bins corresponding to frequencies of from 4Hz to 8Hz to create a Theta band energy signal and to sum the energy in the bins corresponding to frequencies of from 8Hz to 12Hz to create an Alpha band energy signal, the processor further configured to generate an output signal by determining a ratio of the Alpha band energy signal and the Theta band energy signal (section [0029]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the processor of Kayyali et al.’216 to be configured to perform the EEG signal processing steps of Lee et al.’834 discussed above as it would allow the headset of Kayyali et al.’216 to be used to monitor a person’s mental focus.
Regarding claims 8 and 17, Lee et al.’834 teaches that the processor sums the energy in the bins corresponding to frequencies of from 4Hz to 8Hz to create a Theta band energy signal (section [0029]).
Regarding claims 9 and 18, Lee et al.’834 teaches that the processor sums the energy in the bins corresponding to frequencies of from 8Hz to 12Hz to create an Alpha band energy signal (section [0029]).
Regarding claims 10 and 19, Lee et al.’834 teaches that the processor determines a ratio of the Alpha band energy signal and the Theta band energy signal (section [0029]).
Regarding claims 11 and 20, Kayyali et al.’216 discloses that the electronics circuitry includes a wireless transmitter to transmit an output of a calculation to a wireless receiver of an electronic device (section [0076]). As modified by Lee et al.’834, the output signal would include the calculation of the ratio of the Alpha band energy signal and the Theta band energy signal.
Claims 7-11 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kayyali et al.’216, as applied to claims 6 and 15, in view of Rothman et al.’608 (US Pub No. 2006/0293608 – previously cited) further in view of Prichep’571 (USPN 5,083,571 – previously cited).
Regarding claims 7 and 16, Kayyali et al.’216 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the processor being configured to transform the digital output signal using a Fourier transform to determine an energy spectrum of the digital output signal, the energy spectrum including a plurality of bins representing energy in corresponding frequencies of the digital output signal. It is noted that Kayyali et al.’216 teaches that EEG signal processing performed by the device may be modified depending on the application and purpose of the device and the medical condition being monitored (sections [0054] and [0068]). Rothman et al.’608 teaches an EEG signal analysis device used to predict a user’s sleep state (see ABSTRACT and section [0040]). The processor of Rothman et al.’608 determines a person’s sleep state by creating a Theta band energy signal and an Alpha band energy signal, and computing a ratio of the two energy signals (section [0068]). It is noted that the “power in the theta band” and the “power in the alpha band” disclosed by Rothman et al.’608 are each the sum of energy in bins corresponding to the respective frequencies. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the processor of Kayyali et al.’216 to be configured to perform the EEG signal processing steps of Rothman et al.’608 discussed above as it would allow the headset of Kayyali et al.’216 to be used to monitor a person’s sleep state.
Kayyali et al.’216 in view of Rothman et al.’608 discloses all of the elements of the current invention, as discussed above, except for explicitly stating that the Theta band energy signal and Alpha band energy signal are determined by using a Fourier transform. Official notice is being taken that it is well known in the art to transform an EEG signal into the frequency domain via a Fourier transform in order to determine the power in individual frequency bands of the EEG signal. Prichep’571 teaches that for quantitative EEG analysis, an EEG signal is typically converted to digital form and that this digital signal is then subjected to a Fourier Transform to characterize the frequency composition of the EEG signal (col. 2, lines 16-29). It would have been obvious to one of ordinary skill in the art at the time of the invention to have determined the Theta band energy signal and the Alpha band energy signal of Kayyali et al.’216 in view of Rothman et al.’608 by transforming the digital output signal using a Fourier transform as it is well known in the art to determine frequency band power metrics by transforming an EEG signal into the frequency domain via a Fourier transform.
Regarding claims 8 and 17, Rothman et al.’608 teaches that the Theta band energy signal includes frequencies from 4Hz to 8Hz (section [0068]).
Regarding claims 9 and 18, Rothman et al.’608 teaches that the Alpha band energy includes frequencies from 8Hz to 12Hz.
Regarding claims 10 and 19, Rothman et al.’608 teaches that the processor determines a ratio of the Alpha band energy signal and the Theta band energy signal (section [0068]).
Regarding claims 11 and 20, Kayyali et al.’216 discloses that the electronics circuitry includes a wireless transmitter to transmit an output of a calculation to a wireless receiver of an electronic device (section [0076]). As modified by Rothman et al.’608 and Prichep’571, the output signal would include the calculation of the ratio of the Alpha band energy signal and the Theta band energy signal.

Response to Arguments
Applicant's arguments filed 26 September 2022 have been fully considered and they are not persuasive. Applicant argues on page 8 of the Remarks that when the headband of Kayyali is worn on a head of a person, the housing with the electronics circuitry is not disposed over a temple of the person. This argument is not persuasive as the headband of Kayyali is capable of being worn on a person’s head such that the housing with the electronics circuitry is disposed over a temple of the person, while also ensuring that the sensor electrodes are disposed on the forehead of the person. While Figure 3 of Kayyali does show cable 11 connecting the recorder device to a location on the headband disposed on the back of the person’s head, the headband shown in Figure 3 is capable of being rotated, for example, 90 degrees counterclockwise (i.e. coming out of the page) such that the electronics module is disposed over the temple of the person. Even in this configuration, sensors would still be able to be placed on the forehead of the person as there are a plurality of headband connectors (headband connector 9 of Figure 2). Furthermore, section [0046] of Kayyali specifically states that the headband may be configured such that the headband is composed of alternating substantially rigid modules 15 and electronics modules 13. This provides further evidence that the headband of Kayyali is capable of being worn on a subject’s head such that when worn, the housing with the electronics circuitry is capable of being disposed over a temple of the person while the sensor electrodes are disposed on the forehead of the person.
Applicant’s request to withdraw all rejections based on “Official Notice” has been considered but is not being granted. While the Office did take Official notice that it is well known in the art to transform an EEG signal into the frequency domain via a Fourier transform in order to determine the power in individual frequency bands of the EEG signal, the Office also (1) provided two references that teach that this is the known manner in which power in individual frequency bands of an EEG signal is determined (Lee et al.’834 and Prichep’571), and (2) provided a 35 U.S.C. 103 rejection based on an actual reference teaching transforming an EEG signal into a frequency domain via a Fourier transform in order to determine the power in individual frequency bands of the EEG signal (Prichep’571). While Official notice was taken, the rejection of claims 7-11 and 16-20 as being unpatentable over Kayyali et al.’216 in view of Rothman et al.’608 further in view of Prichep’571 did not rely on the Official notice to make the rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abreu’212 (US Pub No. 2004/0059212) teaches a head mounted medical device wherein electronic circuitry within a housing is disposed over a temple of a person (Figures 23A and 23B). Mohri’060 (US Pub No. 2004/0233060) teaches a head mounted medical device wherein electronic circuitry within a housing is disposed over a temple of a person (Figures 23A and 23B). Rothman et al.’608 (US Pub No. 2006/0293608 – previously cited) specifically teaches an EEG headband wherein an electronics module within a housing is disposed over a temple of a person (electronics module 15 of Figure 1). Gevins et al.’038 (USPN 4,967,038 – previously cited) teaches the use of an ear clip to attach a reference electrode to the ear of a person.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791